11th
Court of Appeals
 Eastland,
Texas
  Memorandum
Opinion
 
David B. Smith
Appellant
Vs.                   No.
11-03-00073-CV B Appeal from Taylor County
American Modern Home
Insurance Company
a/k/a American
Modern Lloyd=s Insurance Company,
Purvis Insurance Company, Jana Hite Rice, and J-Hite, Inc.          
Appellees
 
Appellant has failed to comply with this
court=s March 6, 2003, order directing him to pay
the required filing fee and to file the clerk=s record and the reporter=s record on or before March 21, 2003. 
Appellant has not responded in any manner to the March 6 order.
Therefore, the appeal is dismissed for want
of prosecution.  TEX.R.APP.P. 37.3(b).
 
PER CURIAM
 
May 1, 2003
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.